Claim Rejections - 35 USC §103
2. 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
3. 	Claims 1-2, 5, 12-15 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. 2008/0311957 to Jantunen and U.S. Patent Pub.  2015/0373016 to Gupta and U.S. Patent 8,457,651 to Fourantpour.
Regarding claims 1 and 13, Jantunen teaches a method of transmitting content to a target device, the method comprising:

receiving, at a first device, a first input by a user (see the user interface in Fig. 3 as described in section [0051], and sections [0080] and [0086] to [0087], which teach a button press (“first input”) which instigates the device connection processes);

searching for a plurality of target devices located in an orientation region that is based on a direction in which the first device is oriented, in response to the first input (see sections [0080] and [0086] and Figs. 9A to 10, where the button press instigates a search for a target device based on the orientation direction of the mobile device); 


selecting the target device in response to a second input (see Figs. 9A and 9B which show “Select this Device Yes/No, where ”yes” input instigates target selection). 

Regarding the features of: 
“transmitting a preview content from the first device to the target device; and 
transmitting content corresponding to the preview content from the first device to the target device in response to a determination of receiving the content corresponding to the preview content at the target device”, as Jantanen teaches transmitting the content but not a preview per se, Gupta is added.

In an analogous art, Gupta teaches a wireless content sharing system.  Section [0074] explicitly teaches that the sharing process is instigated by providing a preview or thumbnail content of video data, which is “less data than the currently displayed content”.  Additionally, Gupta teaches displaying user interface screens on the recipient device, which allows the recipient to end or pause or play the shared content.  See for example, Figs. 1, 5-7 and 9-10 and sections [0053], [0054], [0060] and [0074] to [0075].  



Regarding the features of claim 1, reciting “connecting to the target device with a first communication protocol” and then “wirelessly transmitting preview content (and the content corresponding to the preview content) directly with a second communication protocol different from the first communication protocol”, as Jantunen and Gupta do not explicitly teach these features, Fouruntanpour is added.  
In an analogous art, Fouruntanpour teaches a wireless content sharing method between two mobile devices. Figs. 6-8 show discovering devices in which to share content and displaying interfaces which allow the sharing process to begin.  Column 8, lines 35-56, teach that the displayed target devices were discovered using Bluetooth discovery protocols.  Column 8 lines 35-56 and column 10, lines 23-44 also teach that the information transmitted during the discovery process indicates what type of communication protocol (and/or address) should be used to transmit the content or file.  For example, file transfer via NFC or WiFi direct may be is used for the file sharing process.  Therefore, Fouruntanpour teaches the features of connecting and displaying target devices which have been discovered or connected via a first (Bluetooth) protocol and then directly wirelessly transmitting the file content via a second (cellular) protocol.    

Regarding the amendments to claim 1 now reciting “based on a wireless connection between the first device and the plurality of target devices via a first communication protocol, displayinga plurality of graphical indicators each corresponding to a different one of the plurality of target devices, wherein a graphical indicator that corresponds to a target device among the plurality of target devices that is most in the direction in which the first device is oriented is displayed with an enlarged size”, see column 11, lines 32-56 of Fouruntanpour which teach “based on the calculated throwing speed (based on measured accelerations) and direction parameters of the throw gesture, and identify the targeting computing device 10b by identifying the computing device closest to where a real object would land following a ballistic trajectory”, and see column 12, lines 53-56, which teach “the transmitting computing device 10 may be configured to display a radar map 802 in which the identified targeted computing device 10 is identified with a graphical indicator 804, such as a star”, where the star 804 is enlarged relative to the circles representing the other non-target devices.  Therefore, Fouruntanpour teaches the newly recited feature. 

Regarding claims 5 and 15, which recite “further comprising: displaying, on a screen, a representation of whether to connect with the target device before the transmitting of the content”, see sections [0071] and [0081] of Jantunen, which teach displaying a list of all potential target devices, where the identified device name in the list is “the representation of whether to connect to the device”, as recited. 
Regarding claim 12, which recites “wherein a data amount of the preview content is less than a data amount of the content”, the thumbnail or video clip described in section [0074] of Gupta is “less than the full content”, as recited.  
Regarding claim 14, which recites “further comprising: an output device configured to output the content”, see the displays and speakers of Jantunen and Gupta, which are output devices, as recited. 
Regarding claim 20, which recites “a non-transitory computer-readable recording medium having recorded thereon a computer program, which, when executed by at least one processor, causes the at least one processor to control to perform the method of claim 1”, see claim 12 of Jantunen and claim 8 and see sections [0025] to [0029] of Gupta which teach that the methods described therein are performed using computer stored instructions, as recited.


3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jantunen and Gupta/Fouruntanpour as applied to claim 1 above, and further in view of U.S Patent Pub. 2012/0058801 to Nurmi. 
Regarding claim 3, which recites “further comprising displaying a wireless connection between the first device and the target device via augmented reality”, as Jantunen and Gupta do not teach augmented reality displays, Nurmi is added.
In an analogous art, Nurmi teaches an augmented reality display system for a mobile device. As shown in Fig. 4B and as described in section [0055], Nurmi teaches displaying (in an augmented reality) the connections with contacts (represented by their picture) on a map where they are currently located.  
Therefore, as Jantunen teaches displaying locations of devices and as Nurmi also teaches displaying the connections between devices in an augmented reality, it would have been obvious to modify Jantunen for reasons as in Nurmi (benefits of augmented reality displays over conventional displays).  


4. 	Claims 4, 6-7, 9, 11 and 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jantunen and Gupta/Fouruntanpour as applied to the claims above, and further in view of U.S Patent Pub. 2011/0237193 to Shen.
Regarding claims 4 and 18, which recite “further comprising: establishing wireless connections with each of the plurality of target devices based on the direction in which the first device is oriented; and disconnecting the wireless connections with the 
In an analogous art, Shen teaches a mobile device which is gestured and/or pointed toward another device to select the device as the target device for file sharing etc. See for example, the Abstract and sections [0018] and [0025] to [0026], which teach that the mobile device is pointed (recited “oriented”) toward another target device. Section [0048] teaches that if a potential target device is not selected “it drops out”, which is “disconnecting” as recited. 
Therefore as Jantunen and Shen teach sharing content between devices and selecting target devices with gestures and orientation, it would have been obvious to modify Jantunen to disconnect to unselected devices(as taught by Shen) for the reasons taught in Shen and as unused connections are wasteful and not desired. 
Regarding claims 6 and 16, which recite “further comprising: establishing the wireless connection between the first device and the plurality of target devices via the first connection protocol”, see for example, Fouruntanpour for the protocol and section [0064] of Shen which teaches connecting to more than one target device, as recited.
Regarding claims 7 and 17, which recite “further comprising: displaying, at the first device, all of the plurality of target devices to which the first device is capable of transmitting content through a wireless connection”, see for example, Figs. 5-6 of Jantunen, which show a list of all the connected devices, as recited. 

Regarding claim 11, which recites “further comprising: providing a user interface for controlling the target device based on a control authority”, see for example, the interfaces of Jantunen and see step 712 in Fig. 7 of Shen and sections [0044] to [0049], which teach authenticating the device, where authenticating is a “control authority”, as recited. 


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because of the new grounds of rejection.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652.  The examiner can normally be reached on Mondays to Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S KELLEY/Primary Examiner, Art Unit 2646